Case 2:17-cv-07450-ADS-AKT Document 34 Filed 06/17/19 Page 1 of 8 PageID #: 2822



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------------
                                                                      x
 JOSEPH A. FERRARA, SR., FRANK H. FINKEL,                             :
 MARC HERBST, DENISE RICHARDSON,                                      :
 THOMAS F. CORBETT, THOMAS GESUALDI,                                  :
 LOUIS BISIGNANO, MICHAEL O’TOOLE,                                    : Case No.
 MICHAEL C. BOURGAL and DARIN JEFFERS,                                : 17-CV-7450 (ADS)(AKT)
 as Trustees and Fiduciaries of the Local 282                         :
                                                                      :
 Pension Trust Fund,
                                                                      :
                                      Plaintiffs,                     :
                                                                      :
                    - against -
                                                                      :
 HAPPY TIME TRUCKING, LLC a/k/a HAPPY TIME :
 TRUCKING, INC., T.E.V. CORP., and JOHN DOE                           :
 COMPANIES 1-99                                                       :
                                                                      :
                                      Defendants.                     :
  -----------------------------------------------------------------------
                                                                      x




       DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS’
                     MOTION FOR SUMMARY JUDGMENT




 RONALD L. TOBIA, ESQ. (RT9775)
 OTHIAMBA N. LOVELACE, ESQ. (OL8850)
 CHIESA SHAHINIAN &
 GIANTOMASI PC
 ONE BOLAND DRIVE
 WEST ORANGE, NJ 07052
 (973) 325-1500
 ATTORNEYS FOR DEFENDANTS




                                                                                         4818-1302-6714.v1
 00880633.1
Case 2:17-cv-07450-ADS-AKT Document 34 Filed 06/17/19 Page 2 of 8 PageID #: 2823



        Defendants Happy Time Trucking, LLC a/k/a Happy Time Trucking, Inc. (“Happy

 Time”) and T.E.V. Corp. (“TEV,” with Happy Time, the “Companies”), hereby submits this

 memorandum of law in opposition to Plaintiffs’, the Trustees and fiduciaries (the “Trustees”) of

 the Local 282 Pension Trust Fund (the “Fund”), motion for summary judgment against.

                                      LEGAL ARGUMENT

    A. Standard of Review

        Summary judgment is only appropriate when “the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

 genuine issue of material fact and that the moving party is entitled to judgment as a matter of

 law.” Fed. R. Civ. P. 56(c). An issue is “genuine” if a reasonable jury could hold in the non-

 movant's favor on that issue. Anderson v. Liberty Lobby, 477 U.S. 242, 247-8 (1986). A fact is

 material if a dispute about it could affect the outcome. Id. In deciding whether a genuine issue of

 material fact exists, the Court must review the underlying facts and draw all reasonable

 inferences in favor of the non-moving party. Pennsylvania Coal Ass'n v. Babbitt, 63 F.3d 231,

 236 (3d Cir. 1995). Even if a non-moving party has failed to establish a triable factual issue, a

 Court should only grant summary judgment where “appropriate.” Fed. R. Civ. P. 56(e).

 Accordingly, the case must be evaluated on its merits, and summary judgment may be granted

 only if the movant is entitled to judgment as a matter of law. Anchorage Associates v. Virgin

 Islands Bd. of Tax Rev., 922 F.2d 168, 175 (3dCir.1989).

        For the reasons herein, Plaintiffs’ motion for summary judgment fails as a matter of law.

    B. TEV Is Not A Signatory Of A Collective Bargaining Agreement With Local 282

    The Fund’s claim against TEV seeking withdrawal liability fails because TEV has not signed

 a collective bargaining agreement (“CBA”) with Local 282 and has never had any obligation to

 contribute to the Fund. It is will settled an employer becomes obligated to make contributions
                                                  2
                                                                                      4818-1302-6714.v1
Case 2:17-cv-07450-ADS-AKT Document 34 Filed 06/17/19 Page 3 of 8 PageID #: 2824



 when it has signed a collective bargaining agreement. Olivieri v. P.M.B. Const., Inc., 383 F.

 Supp. 2d 393, 398 (E.D.N.Y. 2005); Hardy v. Kaszycki & Sons Contractors, Inc., 870 F.Supp.

 489, 494 (S.D.N.Y.1994).


        The Multiemployer Pension Plan Amendments Act (“MPPAA”) is an amendment to

 Employee Retirement Income Security Act (“ERISA”) which “imposes liability on employers

 who withdraw from multiemployer pension funds for their proportionate share of unfunded

 vested benefits.” Olivieri, 383 F. Supp. 2d at 403; Central States, Southeast and Southwest Areas

 Pension Fund v. Central Transport, Inc., 85 F.3d 1282, 1285 (7th Cir.1996). The term

 “employer” under the MPPAA has been defined as a “person who is obligated to contribute to a

 plan either as a direct employer or in the interest of an employer of the plan's participants.”

 Olivieri, 383 F. Supp. 2d at 403; Korea Shipping Corp. v. New York Shipping Ass'n–Int'l

 Longshoremen's Ass'n Pension Fund Trust, 880 F.2d 1531, 1537 (2d Cir.1989).


        The Eighth Circuit Court of Appeals has acknowledged that parties can only be

 employers under the MPPAA, and therefore subject to withdrawal liability, if “they were

 contractually bound to make pension contributions, either in collective bargaining agreements,

 general cargo agreements, or shipping association agreements.” Seaway Port Auth. of Duluth v.

 Duluth-Superior ILA Marine Assoc. Restated Pension Plan, 920 F.2d 503, 509 (8th Cir. 1990)

 (emphasis in original). Courts have in the past generally refused to expand the definition of

 employer under ERISA to include entities which were not a party to the collective bargaining

 agreement under which suit is brought. Olivieri, 383 F. Supp. 2d at 404-405.


        Here, TEV is not a signatory to a collective bargaining agreement with Local 282, and

 thus has never had an obligation to contribute to the Fund. As a result, TEV is not an employer


                                                3
                                                                                   4818-1302-6714.v1
Case 2:17-cv-07450-ADS-AKT Document 34 Filed 06/17/19 Page 4 of 8 PageID #: 2825



 under the MPPAA because it has never been obligated to make payments to the Fund. TEV has

 been a non-union employer since its inception and it would be in equitable to impose a $2.7

 million withdrawal liability on a company that has never had any obligation to make payments to

 the Fund and never could have anticipated that it would incur such a liability.

        For example, TEV specializes in the hauling of salt on private projects while Happy Time

 specialized in the hauling of contaminated soil on union jobs. Adler Decl. Ex. S (Ant. Vaughan

 tr. 24:19- 26:3). TEV also had separate drivers that never worked for Happy Time, however,

 there were some drivers that worked for both companies at one point in time. Adler Decl. Ex. S

 (Ant. Vaughan tr. 11:1-10).

        Since TEV never signed a CBA with Local 282, it cannot be held responsible for paying

 withdrawal liability allegedly incurred by Happy Time. Such a result would violate the basic

 principles of contract formation and would be inequitable in light of the $2.7 million judgment

 being sought by the Fund in this case.

    C. Since TEV Has Not Signed The CBA, It Had No Obligation To Submit To
       Arbitration

    While the Fund argues that TEV waived its right to defend itself in this litigation because it

 did not “demand arbitration,” that fact is that TEV has no obligation to arbitrate this dispute

 because it is not a signatory to a CBA that would require it to submit to arbitration. In New

 York, it is well settled law that “arbitration is a matter of contract and a party cannot be required

 to submit to arbitration any dispute which he has not agreed so to submit.” FSP, Inc. v. Societe

 Generale, 350 F.3d 27, 30 (2d Cir. 2003); Merrill Lynch Inv. Managers v. Optibase, Ltd., 337

 F.3d 125, 131 (2d Cir. 2003) (“Arbitration is a matter of contract; so “a party cannot be required

 to submit to arbitration any dispute which he has not agreed so to submit”); N.J. Regional

 Council of Carpenters v. Jayeff Constr. Co., 495 Fed. Appx. 230, 233 (3d Cir. 2012) (“arbitration

                                                  4
                                                                                       4818-1302-6714.v1
Case 2:17-cv-07450-ADS-AKT Document 34 Filed 06/17/19 Page 5 of 8 PageID #: 2826



 is a matter of contract and a party cannot be required to submit to arbitration any dispute which

 he has not agreed so to submit”) (quoting United Steelworks of Amer. v. Warrior & Gulf Nav.

 Co., 363 U.S. 574, 582 (1960)).

        Moreover, “[u]nless the parties clearly and unmistakenly provide otherwise, the question

 of whether the parties agreed to arbitrate is to be decided by the court, not the arbitrator.” Jayeff

 Constr. Co., 495 Fed. Appx. at 233. “Ordinarily, binding a non-signatory to a CBA runs afoul of

 the fundamental premise that a party cannot be required to submit to arbitration any dispute

 which he has not agreed to so submit.” Local Union No. 38, Sheet Metal Workers’ Int’l Ass’n,

 AFL-CIO v. Custom Air Sys., Inc., 357 F.3d 266, 268 (2d Cir. 2004). There is a point where an

 employer’s connection with a fund is so attenuated as to support a defense that it is not an

 ‘employer’ and thus not obligated to submit to arbitration. ILGWU Nat’l Retirement Fund v.

 Levy Bros. Frocks, Inc., 846 F.2d 879, 886 (2d Cir. 1988).

        For example, in Merrill Lynch Inv. Managers v. Optibase, Ltd., the Court denied the

 enforcement of an arbitration agreement upon a non-signatory despite claims that the non-

 signatory had agreed to the arbitration agreement through its signed agents. 337 F.3d at 131.

 Also, in Sea Trade Co., the Court refused to bind a bank customer to an arbitration agreement

 that was not explicitly contained in the documents signed by the customer. 2007 WL 1288592, at

 *4. Likewise, in Local Union No. 38, Sheet Metal Workers’ Int’l Ass’n, AFL-CIO, the court

 refused to enforce the arbitration provisions of a CBA against the employer since it was not a

 signatory of the CBA and the union had failed to prove that the employer was an alter ego of a

 signatory to the CBA. 357 F.3d at 268.

        Based on the case law cited herein, TEV argues that it has not waived its ability to contest

 the validity of the $2.7 million withdrawal liability claim asserted against it because it was not


                                                  5
                                                                                       4818-1302-6714.v1
Case 2:17-cv-07450-ADS-AKT Document 34 Filed 06/17/19 Page 6 of 8 PageID #: 2827



 contractually obligated to submit to arbitration. It is undisputed that TEV never signed a CBA

 with Local 282. It is further undisputed that TEV did not work on union projects and never

 indirectly agreed to be bound by the arbitration provisions in the CBA. It is now improper for

 the Fund to hold TEV liable for withdrawal liability because it did not participate in an

 arbitration that it was not obligated to participate in.

     D. Defendants Are Not Part Of A Controlled Group And Have Different Owners

         TEV should not be held liable for Happy Time’s alleged withdrawal liability because it is

 not part of the control group. In order to establish that the Defendants are part of the same

 controlled group, the Fund must demonstrate that the companies: (1) have the same five or fewer

 persons who own, singly or in combination, a controlling interest (defined as at least eighty

 percent of the voting power or total value of stock) of each organization; and (2) taking into

 account the ownership of each such person only to the extent such ownership is identical with

 respect to each such organization, such persons are in effective control (defined as more than

 fifty percent of the voting power or value of the stock) of each organization. IRC §§ 414(b), (c)

 and 1563(a).

         Here, TEV is not part of a controlled group with Happy Time because the two owners of

 Happy Time do not have at least eighty percent of the voting power or total value of stock in

 TEV. For example, Happy Time is owned equally by Anthony Vaughn and Christopher Vaughn.

 Adler Decl. Ex T. (C. Vaughan Tr. 15:16-24; 16:8-10; 81:2-5; Levant Tr. 23:6-13; 25:23-25).

 However, Angela Vaughan is a 48% owner of TEV, and Anthony and Christopher are both 26%

 owners of TEV. 56.1 Smt. ¶¶ 10-12. As such, Anthony and Christopher Vaughn do not hold a

 controlling interest, or at least eighty percent of the voting power or total value of TEV’s stock.

 The mere fact that Angela Vaughan does not exercise her voting power on a regular basis does


                                                    6
                                                                                     4818-1302-6714.v1
Case 2:17-cv-07450-ADS-AKT Document 34 Filed 06/17/19 Page 7 of 8 PageID #: 2828



 not change the fact that she owns 48% of the voting power of TEV.        As a result, Defendants

 submit that TEV is not part of a controlled group with Happy Time. IRC §§ 414(b), (c) and

 1563(a).

    E. Happy Time And TEV Are Not Alter Egos/Single-Employers

        TEV may not be held liable for Happy Time’s withdrawal liability because TEV is not an

 alter ego of Happy Time and they are not single-employers. It is undisputed that TEV specialized

 in hauling salt for private entities while Happy Time hauled contaminated dirt for union jobs. At

 most, TEV may have engaged in activities that could be considered that of a joint employer with

 Happy time, but not a single employer. TEV does not concede that it was a joint employer with

 Happy Time. Case law considering joint employer status demonstrate that such a status does not

 create an obligation for the joint employer to contribute to a pension fund, thus, such a status

 does not make TEV an employer that can be subjected to withdrawal liability pursuant to the

 MPPAA. Cent. States, Se. & Sw. Areas Pension Fund v. Norfolk S. Ry. Co., No. 16-CV-708,

 2019 WL 1929718, at *12 (W.D.N.Y. May 1, 2019).

        The doctrine of joint employer status, as developed under the Fair Labor Standards Act

 and the National Labor Relations Act, recognizes that a worker may have more than one

 employer. Zheng v. Liberty Apparel Co., 355 F.3d 61, 66 (2d Cir.2003) (“The regulations

 promulgated under the FLSA expressly recognize that a worker may be employed by more than

 one entity at the same time.”) (citing 29 C.F.R. § 791.2 (2003)). Furthermore, whether a

 company has sufficient control over the work of employees to qualify as a joint employer is

 essentially a factual issue. International House v. NLRB, 676 F.2d 906, 912 (2d Cir.1982).

        The testimony adduced in this matter demonstrates that the companies had separate

 business addresses, paid their drivers separately and they had different owners. TEV and Happy


                                                7
                                                                                   4818-1302-6714.v1
Case 2:17-cv-07450-ADS-AKT Document 34 Filed 06/17/19 Page 8 of 8 PageID #: 2829



 Time also performed different types of services, for example, TEV primarily hauls salt while

 Happy Time primarily hauled contaminated dirt when it was operational. Additionally, TEV

 works on private projects while Happy Time worked primarily on union projects. While there

 may be some overlap between the employees of the two companies, they are not single

 employers and TEV cannot be held liable for the withdrawal liability of Happy Time.

                                        CONCLUSION

        For the reasons herein, this Court should deny Plaintiffs’ motion for summary judgment.


                                            Respectfully,

                                            /s/ Ronald L. Tobia

                                            Ronald L. Tobia
                                            Member of the Firm


 June 17, 2019




                                               8
                                                                                  4818-1302-6714.v1
